13 A.3d 461 (2011)
Michelle SEEBOLD, Respondent
v.
PRISON HEALTH SERVICES, INC., Petitioner.
No. 195 MAL 2010.
Supreme Court of Pennsylvania.
January 25, 2011.

ORDER
PER CURIAM.
AND NOW, this 25th day of January, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Does a physician have a duty to a third party with whom he has no doctor/patient relationship when he negligently diagnoses his patient, an inmate, as not having a contagious disease?
b. Does a physician have a duty to warn third parties who may come into contact with an inmate with a contagious disease that the inmate has a contagious disease to tell the third parties and how to avoid contracting the infectious disease from the inmate?
c. Did the Superior Court impermissibly expand the holding of this Court in DiMarco v. Lynch Homes-Chester County, Inc., 525 Pa. 558, 583 A.2d 422 (199[0])?
d. Did the Superior Court impermissibly expand its own decision in Troxel v. A.I. DuPont Institute, 450 Pa.Super. 71, 675 A.2d 314 (Pa.Super. 1996) app'l den. 546 Pa. 668, 685 A.2d 547 (1996) to require that a physician warn third parties where previously the Superior Court had limited that duty to only advise a patient how to avoid spreading the infectious disease that he or she had?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.